United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3199
                        ___________________________

     James D. Stalnaker, Jr.; Jorjean D. Stalnaker-Retzloff; Jeff D. Stalnaker,
       individually and as Estate Administrator of James D. Stalnaker, Sr.

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

           Wells Fargo Home Mortgage, Inc.; Wells Fargo Bank, N.A.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                              Submitted: June 3, 2014
                               Filed: June 17, 2014
                                  [Unpublished]
                                  ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

      James Stalnaker, Jr., and his siblings Jeff Stalnaker and Jorjean Stalnaker-
Retzloff (plaintiffs) brought this action against Wells Fargo Home Mortgage, Inc.,
and Wells Fargo Bank, N.A. (Wells Fargo), after Wells Fargo commenced foreclosure
proceedings on the home of plaintiffs’ deceased parents. Wells Fargo moved for
summary judgment, the district court1 granted the motion, and this appeal followed.
Plaintiffs argue on appeal that they were denied an adequate opportunity for
discovery before the court’s summary judgment ruling, and that the court erred by not
granting their request for a postponement under Federal Rule of Civil Procedure
56(d). They also move to supplement the record on appeal.

       We reject plaintiffs’ claims of inadequate discovery. First, in none of their
filings did they specify what facts would be revealed by further discovery and how
those facts would support their claims. See Hamilton v. Bangs, McCullen, Butler,
Foye & Simmons, L.L.P., 687 F.3d 1045, 1050 (8th Cir. 2012) (no abuse of discretion
in denying Rule 56(d) continuance when party fails to show what specific facts might
be revealed by further discovery); see also Mid-South Grizzlies v. Nat’l Football
League, 720 F.2d 772, 781 (3d Cir. 1983). Further, they did not take advantage of the
discovery tools available to them. See Fed. R. Civ. P. 37(a)(1); Ray v. Am. Airlines,
Inc., 609 F.3d 917, 924 (8th Cir. 2010) (where plaintiff did not submit any motion to
compel and made no attempt to supplement summary judgment response, court did
not abuse discretion by concluding claims were ripe for summary judgment). For the
same reasons, we deny the motion to supplement the record. See Bell v. Pfizer, Inc.,
716 F.3d 1087, 1092 (8th Cir. 2013) (denying motion to supplement record on appeal
with evidence available long before district court decided case); Dakota Indus., Inc.
v. Dakota Sportswear, Inc., 988 F.2d 61, 63 (8th Cir. 1993).

       Turning to the merits, upon careful de novo review, see Ray, 609 F.3d at 924
(standard of review for grant of summary judgment), we conclude that the district
court properly granted summary judgment for the reasons explained in the court’s
order. Accordingly, we deny the parties’ remaining pending motions as moot, and we
affirm. See 8th Cir. R. 47B.


      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                         -2-